Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed 02/10/2022 have been received and reviewed. Claims 1, 4-7, 11, 12, 18, 19 and 26-50 are pending in this application.
Claims 1, 4-7, 11, 12, 18, 19, 26 and 29-34 are drawn to a method of treating cancer.
Claims 27 and 35-42 are drawn to a method of regulating BRD4 protein activity.
Claims 28 and 43-50 are drawn to a method of degrading a target protein in a cell in vitro.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 28 and 35-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) The nature of the “prodrug” is unclear. Arriving at a given prodrug for a given compound requires research. It is improper to require research to understand the metes and bounds of a claim. One skilled in the art cannot say what the prodrug looks like.
ii) The “polymorph” is also not known. If indeed a specific crystalline form is intended, then the physical characteristics (e.g., X-ray diffraction pattern) of the polymorph need to be included in the claim so one skilled in the art can say which polymorphic form is claimed.

Claims 27 and 35-42 are amended and drawn to a method for downregulating BRD4 protein activity in a patient with BRD4 protein overexpressed.
Claims 28 and 43-50 are also amended and drawn to degrading a target protein in a cell in vitro. 
The basis of this rejection is the same as given in the previous office action and is fully incorporated herein fully by reference. Applicants’ reliance on the Brana decision is erroneous since the facts were different in more than one respect from the instant case. Compounds on appeal were of a much narrower scope and there were no method claims. Said compounds were similar in structure to compounds displaying in-vivo anti-tumor activity based on art-recognized in-vivo tests and also tested favorably in an in-vivo test. 
Regarding claims 27 and 35-42, the how to use portion of the statute has still not been met. Applicants must teach the skilled practitioner, in this case a physician, how to treat a given subject. The physician clearly must know which patient with what disease or symptom should be tested for BRD4 protein overexpression. are is to be treated. Applicants have not provided what is being achieved by claim 27 or who the subject is that needs downregulating BRD4 protein activity. Does everyone need to be tested whether BRD4 protein is overexpressed or only patients with certain symptoms? The claims also embrace asymptomatic patients with up-regulated BRD4 protein activity. Applicants need to say how one can identify a patient in need. 

in vitro or how to use this targeted protein which is degraded in a test tube. 
Applicants’ arguments have been fully considered but not found persuasive. The issue is how to use the protein which has been degraded. The specification fails to teach how to use the protein which has been degraded and is present in vitro. Enablement for the method is lacking. That is, the utility itself is not enabled. The specification fails to teach how to use this degradation. The fact that a person of skill in the art could accomplish degradation is beside the point because the issue is the failure of the specification to teach how to use the process, not how to do the process. One skilled in the art knows how to get a protein degradation to occur, however, enablement requires that degradation is itself useful. 
	Being able to do a process and knowing that it has been done is necessary but not sufficient. Applicants need to say what is the actual usefulness of doing this degradation in a test tube and how one skilled in the art can use this method without undue experimentation.

Claims 1, 4-7, 11, 12, 18, 19 and 26-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for pharmaceutically acceptable salts of the compounds in the claims, does not reasonably provide enablement for solvates thereof. The specification does not enable any person skilled in the art to make the invention commensurate in scope with these claims.
Applicants have not shown how one skilled in the art can arrive at a given solvate. None of the compounds made are crystallized out as solvates. Arriving at a given solvate is not routine experimentation because it is unpredictable. One cannot make any solvate of a compound. 
	Solvates are different chemical entities, they are not just impurities included in a compound. Pharmaceutically acceptable salts are additions and therefore not the same. Additions are obvious variation “after” the compounds are obtained, thus, can be allowed with the compounds. Solvates must be obtained at the time the invention was made. If Applicants do not have the solvates at the time the invention was made, they are not in possession of them because they are unpredictable.   
Double Patenting
Claims 1, 4-7, 11, 12, 18, 19 and 26-50 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,772,962. The basis of this rejection is the same as give in the previous office action and is incorporated herein fully by reference. Applicants request that this rejection be held in abeyance. This rejection remains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 23, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624